            Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 1 of 13




 1                                                     The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
     PARLER LLC,
 9
                         Plaintiff,            No. 2:21-cv-00270-BJR
10

11        v.                                   AMAZON’S SUPPLEMENTAL
                                               STATEMENT OPPOSING
12 AMAZON WEB SERVICES, INC., and              REMAND
   AMAZON.COM, INC.,
13

14                       Defendants.

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                  Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND                       L AW O FFICE S
                                                                     920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                               Seattle, WA 98104-1610
                                                                206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 2 of 13




 1                                      I.     INTRODUCTION

 2          Time and time again, Parler refused to turn over the trust instrument needed to determine

 3 its citizenship. And now we know why.

 4

 5

 6

 7

 8

 9

10

11

12

13

14                                       II.    BACKGROUND

15 A.       Delaware Trust Law

16          “A trust, by definition, grants to nonparties ownership rights and control over property,

17 while cutting off control by the grantor.” Husband C. v. Wife C., 391 A.2d 745, 746 (Del. 1978).

18 Unless the trust instrument provides otherwise, a trustee has “all of the powers over trust property

19 that a legally competent, unmarried individual has with respect to individually owned property.”

20 Restatement (Third) of Trusts § 85 (2007) (June 2021 update); see also Bogert’s The Law of Trusts

21 & Trustees § 551 (3d ed. rev. 2006) (June 2021 update) (trustee’s powers include those “a prudent

22 man would exercise to accomplish the trust purposes”). As Delaware courts recognize, a “tradi-

23 tional trust” is one in “which the trustee has discretionary authority over the trust corpus.” J.P.

24 Morgan Tr. Co. of Del. v. Fisher, 2021 WL 2407858, at *4 (Del. Ch. June 14, 2021).

25

26

27
                                                                               Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 1                                L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                            Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 3 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 2               L AW O FFICE S
                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                           Seattle, WA 98104-1610
                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 4 of 13




 1 B.      The Rebekah Mercer 2020 Irrevocable Trust

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 3               L AW O FFICE S
                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                           Seattle, WA 98104-1610
                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 5 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 4               L AW O FFICE S
                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                           Seattle, WA 98104-1610
                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 6 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16                                 III.   ARGUMENT

17

18

19

20

21

22

23

24

25

26

27
                                                              Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 5               L AW O FFICE S
                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                           Seattle, WA 98104-1610
                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 7 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 6               L AW O FFICE S
                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                           Seattle, WA 98104-1610
                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 8 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 7               L AW O FFICE S
                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                           Seattle, WA 98104-1610
                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 9 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 8               L AW O FFICE S
                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                           Seattle, WA 98104-1610
                                                            206.622.3150 main · 206.757.7700 fax
           Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 10 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 9               L AW O FFICE S
                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                           Seattle, WA 98104-1610
                                                            206.622.3150 main · 206.757.7700 fax
           Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 11 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22                      the Court should deny Parler’s motion for remand.

23

24

25

26

27
                                                                       Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 10                       L AW O FFICE S
                                                                          920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                    Seattle, WA 98104-1610
                                                                     206.622.3150 main · 206.757.7700 fax
           Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 12 of 13




 1         DATED this 22nd day of July, 2021.
                                                Davis Wright Tremaine LLP
 2                                              Attorneys for Defendants Amazon Web
                                                Services, Inc. and Amazon.com, Inc.
 3
                                                By s/ Ambika Kumar
 4                                                 Ambika Kumar, WSBA #38237
                                                   Robert E. Miller, WSBA #46507
 5                                                 Caesar Kalinowski, WSBA #52650
                                                   920 Fifth Avenue, Suite 3300
 6                                                 Seattle, WA 98104-1610
                                                   Telephone: 206-622-3150
 7                                                 E-mail: AmbikaKumar@dwt.com
                                                             RobertMiller@dwt.com
 8
                                                             CaesarKalinowski@dwt.com
 9
                                                   Alonzo Wickers IV (pro hac vice)
10                                                 865 S. Figueroa Street, Suite 2400
                                                   Los Angeles, CA 90017
11                                                 Telephone: 213-633-6800
                                                   E-mail: AlonzoWickers@dwt.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                       Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 11                       L AW O FFICE S
                                                                          920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                    Seattle, WA 98104-1610
                                                                     206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 66 Filed 07/30/21 Page 13 of 13




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that counsel of record have been served a true and correct copy of the

 3 foregoing Supplemental Statement Opposing Remand by electronic mail through the Court’s ECF

 4 Notifications to the following:

 5
                          Angelo J. Calfo, WSBA# 27079
 6                        CALFO EAKES LLP
 7                        1301 Second Avenue, Suite 2800
                          Seattle, WA 98101
 8                        Email: angeloc@calfoeakes.com

 9                        David J. Groesbeck, WSBA No. 24749
                          DAVID J. GROESBECK, P.S.
10                        1333 E. Johns Prairie Rd.
11                        Shelton, WA 98584
                          Email: david@groesbecklaw.com
12

13
     DATED this 30th day of July, 2021.
14
                                                   Davis Wright Tremaine LLP
15                                                 Attorney for Defendants
16                                                 By s/ Ambika Kumar
                                                      Ambika Kumar, WSBA #38237
17

18

19

20

21

22

23

24

25

26

27
                                                                            Davis Wright Tremaine LLP
     AMAZON’S SUPPLEMENTAL STATEMENT OPPOSING REMAND - 12                            L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                         Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
